DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Allowable Subject Matter
Claims 1-10, 12, 13, 15, 16 and 19-24 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed in light of the Applicant’s amendments/remarks and in light of the prior art made of record.
The closest prior art made of record, Wright, failed to disclose the following:
an audit rule, and a formatting rule, wherein each security rule, each audit rule, and each formatting rule are loaded from a database of rules indexed by destinations, and wherein the plurality of document operations are generated by determining at least one security operation to add to the generated document workflow by applying metadata of the document to the security rule COMBINED WITH at least one audit operation to add to the generated document workflow based on metadata describing one or more document handling operations; and at least one formatting operation to add to the generated document workflow based on metadata describing the one or more document handling operations.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 11, 2022